Title: To Benjamin Franklin from Antoine-Louis Brongniart, 6 August 1778
From: Brongniart, Antoine-Louis
To: Franklin, Benjamin


Monsieur
6 Aoust 1778.
Les experiences que j’ay annoncées dernierement dans les papiers publics, sur l’augmentation du fluide electrique, dans les Machines exposées au Soleil, ont excitées une certaine sensation chez les Phisiciens. J’ai répété hier et avant hier ces Experiences nouvelles, en presences de Plusieurs personnes et Medecins Electrisans, et J’ay obtenu les mêmes effets.
J’avois invité Monsieur Dubourg a me faire l’honneur d’y assister, des affaires l’ont empeché d’y venir. Je me propose de les annoncer Lundi Prochain a Plusieurs amateurs, et a quelques Personnes de qualité qui voudront bien se reunir chez Moy vers les cinq heures et demie du Soir; Je joindrai a ces Experiences, celles que nous procurent Les Emanations Elastiques.
Je n’ose vous inviter a me faire L’honneur d’augmenter Le Nombre des Personnes de Consideration que je recevrai, Je sens combien vos instants sont Pretieux; Cependant Si vous pouviez vous derober un moment, et me L’accorder, il deviendroit pour moy Le Plus flatteur et le plus Glorieux. Agrées L’homage du Profond Respect, avec Lequel J’ay L’honneur d’Etre Monsieur Votre tres humble et tres Respectueux Serviteur
A. L. Brongniartdemonstrateur de Chymie et de PhysiqueRue et hotel Serpente
 
Notation: Brongniart Philosophe
Endorsed: Paris 6 août 1778.
